Spratley, J.,
dissenting.
I am unable to concur in the reasoning and conclusion of the majority in this case.
Under the facts, it seems to me to be immaterial whether *875a signal board in the form of an X or cross, containing the inscription “Railroad Crossing,” was placed on the highway by the railway company. The admissions of the driver of the truck established his negligence as a matter of law. His failure to observe and keep a proper lookout shows that there was no causal connection between the failure to maintain a signal of crossed boards and the collision of the railway train with the truck.
It appears from the testimony of the driver of the tractor-trailer that he was approaching a large city on a foggy night, with his lights on the low beam. The lights were not sufficient to show up an object at least two hundred feet away as required by the statute. He had at least twice before travelled this route. Proceeding at a rate of about twenty-five or thirty miles an hour, he first saw the track rails when he was thirty feet away from them. He then slowed down his speed, shifted to low gear, and continued forward without looking to his right or left when looking would have been effective. As he proceeded across the rails he “happened to glance up and down the tracks,” and saw the “flasher on the locomotive.” Under the existing physical conditions, he could have seen it much earlier had he kept a proper lookout. It is also clear that he could have seen the warning signs placed by the railway company if he had been keeping a proper lookout, because he admits that his lights were sufficient to disclose them. Notwithstanding the presence of a medium fog, he failed to exercise caution commensurate with the circumstances.
I concur with the opinion of the learned trial judge, who saw and heard the witnesses testify, that the truck driver was clearly negligent. The circumstances justified the finding by the jury that his negligence was the sole proximate cause of the collision. . The judgment should be affirmed.